Citation Nr: 0924902	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-13 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1942 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the current 
appellate issues.

The record reflects the Veteran initially requested a hearing 
before personnel at the RO in conjunction with this appeal.  
However, this hearing request was withdrawn in October 2007.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The record does not reflect the Veteran currently has 
tinnitus.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current bilateral hearing loss was incurred in or as a result 
of his active service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice via a letter dated in April 2006, 
which is clearly prior to the November 2006 rating decision 
that is the subject of this appeal.  In pertinent part, this 
letter informed the Veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Further, the April 2006 letter included the 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, he withdrew his request for an 
RO hearing in conjunction with this case.  Moreover, he was 
accorded a VA audio examination in October 2006 which 
included competent medical opinion(s) regarding the current 
appellate claims.  The Board observes that these opinion(s) 
were based upon an examination of the Veteran, a clear 
understanding of his medical history based upon review of the 
evidence documented in the Veteran's VA claims folder, and 
there is no competent medical evidence which refutes the 
conclusions of this examination.  The Veteran has not 
demonstrated, or raised the issue of, any prejudice caused by 
any deficiency in the examination.  Accordingly, the Board 
finds that the examination is sufficient for resolution of 
this appeal.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally the first post-service year.  See 38 U.S.C.A. §§ 
1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 
3.303(a), 3.306, 3.307.  This presumption includes organic 
diseases of the nervous system such as sensorineural hearing 
loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board observes that the competent medical 
evidence does not reflect the Veteran currently has tinnitus.  
For example, at the October 2006 VA audio examination, the 
Veteran reported that he did have tinnitus, but that it had 
subsided 3 years earlier, and he no longer had tinnitus in 
either ear.  Further, none of the subsequent medical records 
on file reflect that he was diagnosed with tinnitus following 
this examination.  Moreover, even though the Veteran 
disagreed with the denial of this claim, he did not contend 
in any of his statements, to include his Notice of 
Disagreement or Substantive Appeal, that he currently has 
tinnitus.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

In making this determination, the Board is cognizant of the 
holding of McClain v. Nicholson, 21 Vet App 319 (2007) that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary' s adjudication of the claim".  
However, as noted above, the Veteran reported at the October 
2006 VA examination that his tinnitus had subsided 3 years 
earlier, which would have made it 2003.  As the Veteran filed 
his claim in March 2006, the record reflects he has not had 
tinnitus during the pendency of this case.  Therefore, the 
holding of McClain makes no difference in the outcome of this 
case.

With respect to the claim of entitlement to service 
connection for bilateral hearing loss, the Board acknowledges 
that the competent medical evidence, to include the October 
2006 VA audio examination, reflects he has a current 
disability of both ears as defined by 38 C.F.R. § 3.385.  
However, his service treatment records contain no findings 
indicative of hearing problems, or any other problems 
associated with the ears, during active service.  For 
example, no such problems were listed in the summary of 
significant diseases, wounds, and injuries on his November 
1945 discharge examination.  He was also found to have no 
ear, nose, or throat abnormalities.  Although no audiometric 
testing was conducted on this examination, his hearing was 
found to be 15/15 for both ears on whispered voice testing.

The Board further notes that the first competent medical 
evidence indicative of hearing loss appears to be in 2003, 
approximately 58 years after the Veteran's separation from 
active service.  Although he contended at the October 2006 VA 
examination that he was first aware of impaired hearing after 
1984, that is still decades after his separation from active 
service.

As sensorineural hearing loss was not shown within the first 
year post service, service connection cannot be granted on a 
presumptive basis.  Moreover, the Court has indicated that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Veteran has contended that his hearing loss is due to in-
service noise exposure.  However, he also reported 
significant post-service noise exposure at the October 2006 
VA audio examination.  Specifically, he reported that 
following service he worked as a structural iron worker for 
20 years; that the noise was extremely loud when utilizing 
the impact wrench to install connectors; and that he did not 
have hearing protection.  Moreover, no competent medical 
opinion is of record which relates the etiology of this 
disability to active service.  In fact, the October 2006 VA 
examiner opined that it was less likely as not that the 
Veteran incurred a hearing loss from any activity during 
military service, and based this opinion upon the Veteran's 
medical history to include his post-service noise exposure 
and the fact that hearing loss was first noticed by the 
Veteran in 1984.  In other words, the examiner concluded that 
the Veteran's documented medical history did not support his 
hearing loss being related to service.

In summary, nothing in the Veteran's service treatment 
records indicates hearing problems during active service, the 
competent medical evidence and the Veteran's own statements 
are such that he did not develop hearing loss until decades 
after his separation from service, and the only competent 
medical opinion to address the etiology of this disability is 
against it being incurred in or the result of active service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim.

As the preponderance of the evidence is against the Veteran's 
current appellate claims, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


